Appeal by Hotel St. Regis and Travelers Insurance Company, its carrier, from an award against them jointly with Music Corporation of America and Zurich General Accident & Liability Insurance Company, Ltd. The evidence sustains the finding that the Hotel St. Regis was either a general or special employer. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Crapser and Bliss, JJ., concur; Heffernan and Sehenck, JJ., dissent and vote to reverse the award and dismiss the claim as to appellants on the ground that the undisputed proof established that Music Corporation of America was the sole employer of claimant, and hence that company and its insurance carrier only are answerable.